Case: 4:17-cv-02560-DDN Doc. #: 68 Filed: 03/29/19 Page: 1 of 15 PageID #: 1743



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DISTRICT

ANDREW NIEMEIER,                            )
                                            )
              Plaintiff,                    )
                                            )      Case No.: 4:17-cv-02560-DDN
v.                                          )
                                            )
ASSUREDPARTNERS OF                          )
MISSOURI, LLC,                              )
                                            )
              Defendant.                    )

                              DEFENDANT’S TRIAL BRIEF

       COMES NOW Defendant AssuredPartners of Missouri, LLC (“AP”), and pursuant to the

Court’s Case Management Order (ECF Nos. 17, 34), hereby submits its Trial Brief.

I.     STATEMENT OF THE CASE

       Plaintiff Andrew Niemeier (“Plaintiff”) is a former insurance producer for AP who was

terminated on August 18, 2017 for insubordination and derogatory remarks. Plaintiff filed a

single count Petition for wrongful termination in violation of public policy, also known as

whistleblowing, which was removed to this Court. He alleges his termination resulted from three

reports he made to his supervisor over a six month period prior to his termination regarding

conduct he believed violated Missouri’s Insurance Producers Act (“IPA”).        See ECF #29,

Petition. His claims all arise from a motor vehicle accident on August 12, 2016, wherein

Plaintiff was driving a company van for his own personal use. See ECF #4, Petition.

       On November 21, 2018, AP filed its Motion for Summary Judgment (ECF #40) and

Memorandum in Support (ECF #41) on Plaintiff’s Petition. On March 19, 2019, this Court

issued its Memorandum Denying Defendant’s Motion for Summary Judgment. ECF #65. In its
      Case: 4:17-cv-02560-DDN Doc. #: 68 Filed: 03/29/19 Page: 2 of 15 PageID #: 1744



      Order, this Court clearly established that the question of law concerning the legal sufficiency of

      Plaintiff’s alleged complaints to Nick Hejna concerning purportedly unlawful activity of

      AssuredPartners’ employees would be reserved for the Court and would not be presented to the

      jury. See ECF #65, p. 15. In the Order, the Court also narrowed the alleged complaints made by

      Plaintiff to one asserted in a text message, and two in-person complaints in January and February

      2017. Id., pp. 13, 15. The Court found that the text message complaint was “legally insufficient

      as a report to his superior that another insurance producer was violating the law” and reserved

      judgment as to the two in-person complaints.         Id., p. 15.   Accordingly, the only alleged

      complaints at issue in this case are two in-person complaints Plaintiff purportedly made to Mr.

      Hejna more than six months before his termination.

II.      INTRODUCTION

             Plaintiff’s whistleblower claim fails as a matter of law because he cannot establish a

      prima facie case for whistleblowing. Specifically, Plaintiff did not report serious misconduct

      that constitutes a violation of the law to his superiors or third parties, and even if he had, his

      report was not a factor in the decision to discharge him. As set forth below, Plaintiff did not

      witness any illegal activity because the conduct he complained of is not unlawful. Furthermore,

      Plaintiff was terminated for his own abrasive and insubordinate conduct, wholly unrelated to his

      grievances concerning the conduct of other insurance producers.

      III.   PLAINTIFF’S WHISTLEBLOWER CLAIM

             Missouri recognizes an extremely narrow public policy exception to the general rule that

      an at-will employee can be terminated for any reason or for no reason. Fleshner v. Pepose

      Vision Inst., P.C., 304 S.W.3d 81, 92 (Mo. 2010). Under this exception, an employee may have

      a cause of action for wrongful discharge if he demonstrates he was discharged “for reporting



                                                      2
Case: 4:17-cv-02560-DDN Doc. #: 68 Filed: 03/29/19 Page: 3 of 15 PageID #: 1745



wrongdoing or violations of law to superiors or public authorities,” a claim also known as

whistleblowing. Id. at 92. To prevail on a whistleblowing claim, an employee must establish:

(1) he reported serious misconduct that constitutes a violation of the law, or of well-established

and clearly mandated public policy, to his superiors or third parties; (2) his employer discharged

him; and (3) such report was a contributing factor to the discharge. Margiotta v. Christian

Hosp., 315 S.W.3d 342, 346-47 (Mo. 2010); Fleshner, 304 S.W.3d at 94-95.

       Plaintiff alleges AP retaliated against him after he purportedly blew the whistle on illegal

activity when it terminated his employment. This claim fails as a matter of law because Plaintiff

cannot establish a prima facie case for whistleblowing because there is no evidence that any AP

producer engaged in illegal activity, Plaintiff did not blow the whistle, and Plaintiff’s own

abrasive and insubordinate conduct caused his termination such that his supposed “reports” had

no bearing on the decision to terminate him.

       A.      No AP Producer Engaged in Illegal Activity.

       A whistleblowing claim must be based on a “constitutional provision, statute, regulation,

or rule promulgated by a governmental body.” Margiotta, 315 S.W.3d at 347. “[N]ot every

statute or regulation gives rise to an at-will wrongful termination action.” Id. at 346. Therefore,

Plaintiff must have demonstrated how the reported conduct violated the IPA. Bazzi v. Tyco

Healthcare Grp., LP, 652 F.3d 943, 948 (8th Cir. 2011) (“[M]ere citation to [a law or regulation]

without a demonstration of how the reported conduct violated it cannot form the basis for a

wrongful discharge action.”) (emphasis in original); Frevert v. Ford Motor Co., 614 F.3d 466,

471 (8th Cir. 2010); Jones v. Galaxy 1 Mktg., Inc., 478 S.W.3d 556, 563 (Mo. Ct. App. 2015).

The pertinent inquiry “is whether the authority clearly prohibits the conduct at issue.”

Margiotta, 315 S.W.3d at 347. In this case, Plaintiff claims certain AP producers violated the



                                                 3
Case: 4:17-cv-02560-DDN Doc. #: 68 Filed: 03/29/19 Page: 4 of 15 PageID #: 1746



IPA, RSMo. §375.012 et seq., which prohibits selling, soliciting, or negotiating insurance or

receiving commissions without a license for that line of authority. RSMo. §§375.014, 375.076.

               1.     Plaintiff Witnessed No Illegal Activity.

       As an initial matter, Plaintiff has no factual support for his allegations that AP producers

– Mr. Frechmann, Mr. Breslin, and Mr. Fox – engaged in certain illegal conduct without the

requisite licensing. Cmplt., ¶15. These are the only producers at issue in this case because this

Court narrowed the alleged complaints made by Plaintiff to two in-person complaints in January

and February 2017 concerning Mr. Frechmann, Mr. Breslin, and Mr. Fox. See ECF #65, pp. 13-

15. When pressed during his deposition, Plaintiff could not articulate a single objective illegal

action he witnessed concerning these three producers.         Indeed, Plaintiff had no firsthand

knowledge of any allegedly illegal actions taken by Mr. Frechmann with respect to the Lanter

Distributing, Liviara, Total Access Urgent Care, Granny 8 Mortgage, or the Springfield company

accounts. Similarly, Plaintiff admitted his belief that Mr. Breslin engaged in illegal conduct with

respect to Great Clips or Slider House was not based on firsthand knowledge and he assumed

Mr. Breslin acted illegally with respect to Bank of Washington because of how it was

categorized in AP’s system.      Finally, Niemeyer testified at his deposition that he did not

participate in any of the conversations Mr. Fox may have had with Natoli Engineering.

Plaintiff’s theories – not actual observations – provide the sole foundation for his accusations

that Mr. Frechmann, Mr. Breslin, and Mr. Fox engaged in unlawful activity. His lack of

firsthand knowledge of alleged illegal activity eviscerates his whistleblower claim.

               2.     Plaintiff’s Belief that the AP Producers Violated the Law Cannot
                      Support his Whistleblowing Claim.

       Plaintiff’s belief that AP producers engaged in illegal conduct is predicated on his own

misinterpretation of the law, which cannot support a whistleblowing claim.             The Missouri

                                                 4
Case: 4:17-cv-02560-DDN Doc. #: 68 Filed: 03/29/19 Page: 5 of 15 PageID #: 1747



Supreme Court held protected status will not be provided to an employee for “making complaints

about acts or omission he merely believes to be violations of the law.” Margiotta, 315 S.W.3d at

348 (emphasis added) (affirming summary judgment for hospital employer and finding the

“‘mere citation’ to [a] regulation without a demonstration of how the reported conduct violated it

cannot form the basis for a wrongful discharge action.”). Therefore, Plaintiff’s own subjective

view that producer’s actions violated the IPA does not demonstrate the actions allegedly did,

indeed, violate the IPA.

       The Western District Court of Appeals recently applied Margiotta in a case involving a

doctor reporting a colleague for allegedly ordering unnecessary consults. See generally Yerra v.

Mercy Clinic Springfield Communities, 536 S.W.3d 348 (Mo. Ct. App. 2017). The plaintiff in

Yerra was terminated later for performance issues, including an incident in the intensive care

unit. Id. at 352. The Court of Appeals overturned a plaintiff’s jury verdict with instructions to

enter an award in the hospital’s favor. Id. at 351.

       In doing so, the Yerra Court found the plaintiff’s “reasonable belief” of a violation was

irrelevant. Id. (citing Margiotta, 315 S.W.3d at 348). Thus, to establish a whistleblowing claim,

Plaintiff must show the conduct in question actually violated the IPA; whether he thought the

actions violated the IPA is irrelevant. Id. at 352 (“if the reported act was not illegal . . . (the

plaintiff just thought so), it would be 100% liability for 0% causation or reprehensible employer

behavior” which the court would not allow). Plaintiff’s subjective belief of what is lawful or

unlawful is irrelevant because the producers must have actually engaged in unlawful conduct to

protect Plaintiff’s employment. Accordingly, Plaintiff’s claim must fail.

               3.      The Alleged Conduct Was Not Illegal.

       Even if Plaintiff could establish a whistleblowing claim for reporting actions he believed


                                                  5
Case: 4:17-cv-02560-DDN Doc. #: 68 Filed: 03/29/19 Page: 6 of 15 PageID #: 1748



occurred, but did not witness himself, his claim still fails as a matter of law. To maintain a valid

whistleblowing claim, the plaintiff must have reported illegal conduct. Margiotta, 315 S.W.3d at

346 (whistleblowing claim requires reporting serious misconduct constituting a violation of the

law). None of the alleged conduct violates the IPA because no unlicensed producer sold,

solicited, or negotiated EB products. The IPA defines these terms as:

       (12) “Negotiate”, the act of conferring directly with or offering advice directly to
       a purchaser or prospective purchaser of a particular contract of insurance
       concerning any of the substantive benefits, terms or conditions of the contract,
       provided that the person engaged in that act either sells insurance or obtains
       insurance from insurers for purchasers; . . .

       (15) “Sell”, to exchange a contract of insurance by any means, for money or its
       equivalent, on behalf of an insurance company;

       (16) “Solicit”, attempting to sell insurance or asking or urging a person to apply
       for a particular kind of insurance from a particular company; . . . .

RSMo. §375.012. The Missouri Code of State Regulations provides further guidance by citing

activities included and excluded by the IPA’s definition of selling, soliciting, or negotiating. See

20 C.S.R. 700-1.020. The CSR clarifies:

      Negotiating does not include “communicating with the policyholder or prospective
       policyholder in order to obtain factual information necessary for an insurance producer to
       complete a review.” 20 C.S.R. 700-1.020(2)(C).
      Selling does not include “receiving requests for coverage for transmittal to a licensed
       insurance producer,” or “preparing an application for insurance pursuant to instructions”
       of a licensed producer. 20 C.S.R. 700-1.020(3)(C).
      Soliciting does not include conversations where the terms of an insurance contract are not
       discussed (include conversations “disseminating buyer’s guides, applications for
       coverage, coverage selection forms, or other similar forms”), scheduling appointments, or
       receiving information to provide to a licensed producer. 20 C.S.R. 700-1.020(1)(C).

       Further, though an unlicensed person may not receive commissions for “selling,

soliciting, or negotiating” insurance, he may receive commissions so long as his activities do not

fall within the definitions of “sell, solicit, or negotiate.” RSMo. §375.076.

       AP’s Commission Splits Policy reaffirms each producer’s obligations under the IPA.

                                                 6
Case: 4:17-cv-02560-DDN Doc. #: 68 Filed: 03/29/19 Page: 7 of 15 PageID #: 1749



New business relating to the originating producer’s focus area did not require a commission split.

However, new business outside of the originating producer’s specialty required “team selling”

with a producer specializing in the focus area of the new business. An exception was made for

new business below $5,000; in that circumstance, the originating producer was not required to

team sell the business if it was below $5,000 and the originating producer was licensed in that

line of insurance, irrespective of his focus group.

                      i.       Mr. Frechmann did not engage in unlawful conduct.

       According to Plaintiff, Mr. Frechmann engaged in illegal conduct by discussing

employee benefits coverage with Lanter Distributing, Liviara, Total Access Urgent Care, Granny

8 Mortgage, and an unnamed business in Springfield, Missouri and receiving commissions for

Lanter’s business. First, Plaintiff fails to identify what illegal conduct Mr. Frechmann took with

respect to Lanter; his sole basis for stating Mr. Frechmann acted illegally is because “something

had to happen” for Lanter to become a client. Contrary to Plaintiff’s bare accusations, Mr.

Frechmann and an employee benefits (“EB”) producer, Chase Butler, were the relationship

contacts for Lanter. Lanter came initially to AP for its property and casualty (“P&C”) needs and

subsequently hired AP to handle their EB business. In fact, AP’s EB producers managed the EB

aspects of Lanter’s account, not Mr. Frechmann as Plaintiff had assumed. Additionally, Mr.

Frechmann’s receipt of commissions for Lanter’s business did not violate the IPA because there

is no evidence Mr. Frechmann engaged in selling, negotiating, or soliciting the business. RSMo.

§375.076.4. Plaintiff’s failure to identify any wrongful conduct by Mr. Frechmann eliminates

any argument that Mr. Frechmann’s actions relating to the Lanter account support his

whistleblowing claim. Margiotta, 315 S.W.3d at 346.

       Next, Plaintiff alleged Mr. Frechmann had a conversation with Liviara regarding AP’s


                                                  7
Case: 4:17-cv-02560-DDN Doc. #: 68 Filed: 03/29/19 Page: 8 of 15 PageID #: 1750



EB capabilities before Plaintiff took over the EB work. Plaintiff testified the conversation he

believes Mr. Frechmann had with Liviara could have been a general conversation and there

would be nothing illegal about such a conversation, though it could have been “improper.”

However, Plaintiff was not a party to Mr. Frechmann’s conversations with Liviara.

Unbeknownst to Plaintiff, Liviara used AP for their P&C needs and reached out to Mr.

Frechmann to assist with their EB needs. Mr. Frechmann then reached out to Plaintiff – who

was new to AP at the time – to present to Liviara, which Plaintiff did. “Dispensing brochures

and other general information, so long as there is no conversation relating to the terms of an

insurance contract” and “communicating with [the] prospective policy holder in order to obtain

factual information necessary for the producer to complete a review” does not violate the IPA.

20 C.S.R. 700-1.020(1)(C)(1), (2)(C). Therefore, Mr. Frechmann’s activities with Liviara were

wholly lawful.

       Third, Plaintiff accuses Mr. Frechmann of illegally discussing self-funded plan options

with Total Access (though Plaintiff had no firsthand knowledge of such a conversation). His

allegations are vague and, without further detail, it is impossible to ascertain whether

Frechmann’s Total Access conversation violated the IPA. However, Plaintiff cannot provide

further detail because he was not a party to the conversation. Lynne Scott, an EB-licensed

producer, not Mr. Frechmann, spoke with Total Access about self-funding. Irrespective of who

spoke to Total Access about self-funding, conversations about self-funding do not necessarily

implicate an insurance sale that would trigger the IPA and there is no evidence to suggest such a

sale was forthcoming. Boeing Co. v. Thurmon, No. 4:09 CV 1456 DDN, 2009 WL 4782085, at

*6 (E.D. Mo. Dec. 7, 2009) (plans can be self-funded, self-insured, fully insured or some

combination thereof). Finally, Mr. Frechmann properly utilized AP’s EB producers to manage


                                                8
Case: 4:17-cv-02560-DDN Doc. #: 68 Filed: 03/29/19 Page: 9 of 15 PageID #: 1751



Total Access EB business.      Those producers kept Mr. Frechmann informed but were also

responsible for directly contacting Total Access for information necessary to service its EB

needs. Mr. Frechmann’s only role was to set up meetings and keep track of communications.

Accordingly, Mr. Frechmann complied with the law in all respects.

       With respect to the Granny 8 accusation, Plaintiff alleged Mr. Frechmann communicated

with Granny 8 about disability insurance and AP’s capabilities to provide that type of insurance.

Plaintiff’s own recitation of the events surrounding the Granny 8 deal contradicts his assertions

that Mr. Frechmann acted illegally. Plaintiff acknowledged Mr. Frechmann terminated the

conversation when Granny 8 wanted more technical information, noting he would bring in an EB

producer to answer those questions. Mr. Frechmann selected Plaintiff to continue the dialogue,

which Plaintiff did.    General discussions about AP’s capabilities do not amount to IPA

violations.   20 C.S.R. 700-1.020.       Consequently, there is nothing unlawful about Mr.

Frechmann’s actions with respect to Granny 8. Id.

       Plaintiff also alleged Mr. Frechmann’s pitch to a company in Springfield discussed EB.

However, Plaintiff’s assumption is based on a conversation he had with Mr. Frechmann, not

Plaintiff’s knowledge of what Mr. Frechmann did or did not do with that company. The IPA

does not prohibit Mr. Frechmann from discussing the scope of EB with Plaintiff. It only

prohibits Mr. Frechmann actually selling, soliciting, or negotiating to prospective or current

clients. RSMo. §375.014. Thus, nothing about Mr. Frechmann’s actions implicates the IPA.

       Mr. Frechmann brought in an EB-licensed producer for each of these deals: Plaintiff

himself took over two deals (Liviara and Granny 8) and Plaintiff was aware Mr. Butler and

another producer assisted with the remaining deals where presentations occurred. Accordingly,

Mr. Frechmann did not act unlawfully and Plaintiff’s assertions to the contrary are incorrect.


                                                 9
Case: 4:17-cv-02560-DDN Doc. #: 68 Filed: 03/29/19 Page: 10 of 15 PageID #: 1752



                     ii.       Mr. Breslin did not engage in unlawful conduct.

       Plaintiff alleged Mr. Breslin engaged in unlawful activity with respect to the sale,

negotiation, or solicitation of EB. Plaintiff was involved in the Great Clips deals with Mr.

Breslin.   However, Plaintiff asserts Mr. Breslin violated the IPA by discussing AP’s

compensation and coverage with Great Clips and receiving 50% of the commissions on an EB

deal when he was not licensed in EB pursuant to AP’s Commission Splits Policy. Notably,

Plaintiff admitted he was not a party to the alleged conversations and could not explain what

coverage discussions were had. General conversations do not violate the IPA. 20 C.S.R. 700-

1.020. Moreover, discussions of AP’s compensation do not violate the IPA. Id. Rather, it is

discussions of the policy rates or premiums that would violate the IPA, which Plaintiff testified

did not occur. Id. Additionally, Mr. Breslin’s earned commissions do not violate the IPA

because he did not solicit, sell, or negotiate the business. RSMo. §375.076.4.

       Next, Plaintiff conceded Mr. Breslin’s communications with Slider House would have, at

most, “in a small way” bordered on illegal conduct because Mr. Breslin allegedly discussed AP’s

capabilities to provide plans compliant with federal statutes, but this is not true. Again, Breslin’s

general conversation is unequivocally permitted by the regulations and Plaintiff admitted such

general conversations could be legal. 20 C.S.R. 700-1.020. Plaintiff was involved in the Slider

House pitch and testified that he did not observe illegal conduct.

       Finally, Plaintiff speculates that Mr. Breslin must have violated the IPA in his contact

with Bank of Washington because of coding in AP’s computer system. This vague allegation of

presumed illegal activity cannot serve as the basis of a whistleblowing claim. Yerra, 536 S.W.3d

at 352; Margiotta, 315 S.W.3d at 348. Mr. Breslin’s email communications with Plaintiff

regarding the Bank of Washington prospect clearly indicate further conversations involving


                                                 10
Case: 4:17-cv-02560-DDN Doc. #: 68 Filed: 03/29/19 Page: 11 of 15 PageID #: 1753



Plaintiff’s EB expertise were forthcoming. 20 C.S.R. 700-1.020. Accordingly, Breslin complied

with the IPA.

                     iii.      Mr. Fox did not engage in unlawful conduct.

        Finally, Plaintiff testified as to only one client he believes Mr. Fox may have interacted

with in an unlawful manner. Niemeyer believed that because he calculated different figures

concerning premiums and brokerage compensation for Mr. Fox, that Mr. Fox then had an

unlawful conversation with the client, Natoli Engineering. However, Plaintiff admitted that he

was not involved in any of the conversations with Natoli by way of telephone or an in-person

meeting. Furthermore, Plaintiff acknowledged that he did not “know for a fact” what Mr. Fox

said to Natoli during his conversations. Plaintiff has no evidence that Mr. Fox actually engaged

in unlawful activity.

        As the producers Plaintiff complained of did not actually engage in unlawful conduct,

Plaintiff’s claim must fail.

        B.      Plaintiff Did Not Blow the Whistle.

        In whistleblower wrongful discharge claims, “it is axiomatic that the at-will employee

report or ‘blow the whistle’ to the proper authorities, which, depending on the circumstances,

would include the employer, ‘internal whistleblowing,’ and/or a third-party authority, ‘external

whistleblowing.’” Drummond v. Land Learning Found., 358 S.W.3d 167, 171 (Mo. Ct. App.

2011) (emphasis added). Such claims require a plaintiff to actually “report[ ] to superiors or to

public authorities serious misconduct that constitutes a violation of the law.” Margiotta, 315

S.W.3d at 346-47.

        This Court narrowed the alleged complaints made by Plaintiff to two in-person

conversations with Mr. Hejna. Doc. 65, p. 15. The first in-person “report” to Mr. Hejna,



                                                11
Case: 4:17-cv-02560-DDN Doc. #: 68 Filed: 03/29/19 Page: 12 of 15 PageID #: 1754



occurred in January 2017 – more than seven months before Plaintiff’s termination. During that

conversation, Plaintiff allegedly informed Mr. Hejna that Mr. Fox, Mr. Frechmann, and Mr.

Breslin were soliciting business without licenses and that Mr. Breslin and Mr. Frechmann

received commissions on EB deals. However, Plaintiff did not provide additional detail or

information about the allegedly illegal activities, and so his communication to Mr. Hejna did not

constitute a report of “serious misconduct that constitutes a violation of the law.” Margiotta, 315

S.W.3d at 346-47. Furthermore, receiving commissions on EB deals does not violate the law,

and so Plaintiff’s complaint in that regard does not constitute a violation of the law so as to

establish a “report” for which he would receive job protection as a whistleblower.

       Furthermore, this alleged “report” occurred nearly seven months prior to Plaintiff’s

termination. As such, there was a significant gap in time between Plaintiff’s “report” and his

termination, which infers that his termination was wholly unrelated to this “report.” Indeed,

even a mere three months between a complaint of illegal activity or refusal to engage in illegal

activity and a termination is not enough to establish causation to support a wrongful discharge

claim. Hess v. Sanofi-Synthelabo Inc., 503 F. Supp. 2d 1178, 1188 (E.D. Mo. 2007) (applying

Missouri law and finding plaintiff failed to establish causation where three months elapsed

between the plaintiff’s refusal to perform an illegal act and the plaintiff’s termination, stating

“[t]his temporal lack of proximity suggests that there is no nexus between Plaintiff’s alleged

protected activity and his discharge”). “A gap in time between the protected activity and the

adverse employment action weakens an inference of retaliatory motive.” Hesse v. Avis Rent A

Car Sys., Inc., 394 F.3d 624, 633 (8th Cir. 2005); see, e.g., Denn v. CSL Plasma, Inc., 816 F.3d

1027, 1036-37 (8th Cir. 2016) (holding the plaintiff failed to establish his discrimination

complaint was a factor contributing to his termination because “more than seven weeks of work


                                                12
Case: 4:17-cv-02560-DDN Doc. #: 68 Filed: 03/29/19 Page: 13 of 15 PageID #: 1755



separated [plaintiff’s] complaint and his eventual firing”); Shanklin v. Fitzgerald, 397 F.3d 596,

604 (8th Cir. 2005) (finding the plaintiff failed to establish a causal connection where ten months

elapsed between the plaintiff’s discrimination charge and her subsequent discharge).

       Plaintiff’s second in-person alleged “report” occurred on February 15, 2017, and it fails

to constitute “blowing the whistle” for the same reasons as the first – it did not contain the level

of detail necessary to establish serious misconduct in violation of the law and it took place six

months prior to his termination. The context of this alleged “report” is also incredibly important.

Mr. Hejna and Plaintiff met on February 15, 2017 because Mr. Hejna called the meeting to

discuss Plaintiff’s attitude and failure to be a team player. Mr. Hejna warned Plaintiff that his

failure to change his “attitude and approach to communicating with” AP employees would result

in his termination. In lieu of accepting personal responsibility for his conduct at work, Plaintiff

deflected by allegedly informing Mr. Hejna that certain producers were receiving commissions

on EB deals, namely Mr. Breslin and Mr. Frechmann. Plaintiff clearly had no intention to “blow

the whistle” during this meeting because he was deflecting attention away from his own bad

behavior.   Again, as discussed above, there was no illegal conduct being reported and

consequently that conversation does not constitute a report for purposes of Plaintiff’s

whistleblowing claim.

       Further, this “report” is too remote in time to support a whistleblower claim because it

occurred six months before his termination. Denn, 816 F.3d at 1036-37; Hesse, 394 F.3d at 633;

Shanklin, 397 F.3d at 604; Hess, 503 F. Supp. 2d at 1188; Margiotta, 315 S.W.3d at 346-47;

Fleshner, 304 S.W.3d at 94-95. There was no report of alleged illegal activity from February 15,

2017 through the time of his termination on August 18, 2017. Further, there was no adverse

action taken against him after these alleged complaints to Mr. Hejna. Accordingly, Plaintiff has


                                                13
Case: 4:17-cv-02560-DDN Doc. #: 68 Filed: 03/29/19 Page: 14 of 15 PageID #: 1756



not established that he sufficiently blew the whistle on his colleagues so as to invoke job

protection as a whistleblower.

       C.      Plaintiff’s Own Abrasive and Insubordinate Conduct Caused His
               Termination.

       Plaintiff’s alleged complaints were not the impetus for his termination.            Instead,

Plaintiff’s combative conduct with respect to AP’s clients and employees, as well as his

insubordinate behavior, were the sole causes of his termination. In order to prevail on his

whistleblower claim, Plaintiff must prove that “the exclusive cause of his termination was the

report of violations.” Frevert v. Ford Motor Co., No. 08-0385-CV-W-ODS, 2009 WL 1542715,

at *4 (W.D. Mo. June 1, 2009), aff’d, 614 F.3d 466 (8th Cir. 2010) (finding plaintiff’s reporting

was not “part, much less the exclusive cause, of the decision to terminate his employment”).

       Here, Plaintiff was terminated because of his abrasive, controlling, and demeaning

attitude toward AP employees and clients, and because of his refusal to be a team player. In fact,

Plaintiff was coached three times by February 15, 2017 to improve his conduct and he was

warned that the failure to change would end in his termination. Despite this warning, Plaintiff’s

colleagues continued to report Plaintiff for inappropriate conduct. Mr. Hejna finally had enough

when it was reported that Plaintiff was critical of AP, its employees, its sales practices, and Mr.

Hejna’s ability to operate AP. After a meeting of with other senior AP employees, it was

decided that Plaintiff’s behavior compelled termination. Curiously, Plaintiff does not deny the

inappropriate conduct of which he was accused. Because AP cannot, and should not, employ

insurance producers who engage in such egregious rude, condescending, confrontational, and

know-it-all behavior, the totality of Plaintiff’s own conduct led to his termination.




                                                 14
  Case: 4:17-cv-02560-DDN Doc. #: 68 Filed: 03/29/19 Page: 15 of 15 PageID #: 1757



IV.       CONCLUSION

              Plaintiff cited no illegal activities that he witnessed firsthand and, even if he had, the

      alleged wrongful acts did not violate the IPA. Further, Plaintiff failed to properly report the

      conduct to his supervisor and his bad attitude, not the alleged reporting, led to his termination.

      Accordingly, his whistleblowing claim fails as a matter of law.

                                                           Respectfully submitted,


                                                           /s/ Charles E. Reis, IV
                                                           Charles E. Reis, IV #32535 MO
                                                           Ashley A. Diaz #67335 MO
                                                           LITTLER MENDELSON, P.C.
                                                           600 Washington Avenue, Suite 900
                                                           St. Louis, MO 63101
                                                           Telephone: 314.659.2000
                                                           Facsimile: 314.659.2099
                                                           creis@littler.com
                                                           aadiaz@littler.com

                                                           Counsel for Defendant


                                         CERTIFICATE OF SERVICE

              I hereby certify that on the 29th day of March, 2019, I electronically filed the foregoing
      with the Clerk of Court using the CM/ECF system to be served by operation of the Court’s
      electronic filing system upon all attorneys of record.

                                                           /s/ Charles E. Reis, IV

      FIRMWIDE:163358790.3 098896.1002




                                                      15
